IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1076
                             Filed August 31, 2016


IN THE INTEREST OF R.S.,
Minor child,

B.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Rose A. Mefford,

District Associate Judge.



      Mother appeals from the order terminating her parental rights.

AFFIRMED.



      Ryan J. Mitchell of Orsborn, Milani, Mitchell & Goedken, L.L.P., Ottumwa,

for appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Amber L. Thompson, Sigourney, guardian ad litem for minor child.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                         2


MCDONALD, Judge.

       The mother appeals from an order terminating her parental rights in her

sixteen-year-old son pursuant to Iowa Code 232.116(1)(f) (2015). We affirm the

order terminating the mother’s parental rights.

       The mother contends the State failed to prove the ground authorizing the

termination of her parental rights and termination is not in the best interest of the

child. On de novo review, we conclude the State proved by clear and convincing

evidence the grounds authorizing the termination of the mother’s parental rights

and proved termination is in the best interest of the child.       See Iowa Code

§ 232.116(1)–(3); In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (setting forth

standard of review and analytical framework). The family has a long history with

the department of human services, including a prior case in which the child was

adjudicated in need of assistance following several founded reports of child

abuse. The child suffers from mental health conditions, including PTSD. At the

time of removal, the child suffered from suicidal ideation. He no longer wishes to

have contact with the mother because he suffers mental injury when in her

presence. We agree with the district court that the child could not be returned to

the mother’s custody without being subject to adjudicatory harm: Specifically, the

mother is unable to supervise the child because of her own mental health

condition, and the child would continue to suffer mental injury as a result of the

mother’s abuse if he were returned to her care. See In re J.S., No. 16-0125,

2016 WL 1359122, at *5 (Iowa Ct. App. Apr. 6, 2016) (defining mental injury); In

re K.H., No. 15-0396, 2015 WL 2394198, at *2 (Iowa Ct. App. May 20, 2015)
                                            3


(affirming adjudication where children were imminently likely to suffer mental

injury).

           The mother contends the State failed to make reasonable efforts to reunite

the family.      As part of its ultimate proof, the State must establish it made

reasonable efforts to return the child to the child’s home.         See Iowa Code

§ 232.102(7) (providing the department of human services must make “every

reasonable effort to return the child to the child’s home as quickly as possible

consistent with the best interests of the child”); In re C.B., 611 N.W.2d 489, 493

(Iowa 2000).       “[T]he reasonable efforts requirement is not viewed as a strict

substantive requirement of termination. Instead, the scope of the efforts by the

[department of human services] to reunify parent and child after removal impacts

the burden of proving those elements of termination which require reunification

efforts.”     C.B., 611 N.W.2d at 493.       The child welfare agency must make

reasonable efforts to “facilitate reunification while protecting the child from the

harm responsible for the removal.” In re M.B., 553 N.W.2d 343, 345 (Iowa Ct.

App. 1996). The nature of the reasonable-efforts mandate is determined by the

circumstances of each case. See C.B., 611 N.W.2d at 493 (discussing scope of

mandate).

           We conclude the mother’s reasonable-efforts challenge fails. First, the

mother failed to preserve error on the issue by not requesting different services.

See In re T.M., Jr., No. 99-0501, 1999 WL 1136867, at *2 (Iowa Ct. App. Dec.

13, 1999) (holding mother failed to preserve error and stating “[i]t is too late to

challenge the service plan at the termination hearing”).        Second, the record
                                          4


reflects that the department of human services provided the family with

numerous services without success. The social worker testified as follows:

       Q: In one of the paragraphs, [the mother] indicates that she’s
       disheartened that DHS has chosen to seek termination of parental
       rights without exhausting all resources available. What other
       resources do you believe you could have provided this family? A. I
       don’t know what other services we could have offered. I believe we
       worked with [the mother]. Many times she said she was giving up,
       that she wanted to terminate her rights. She even asked Judge
       Mefford in a court hearing to have her rights terminated then, so we
       continued to offer her services. We continued to not allow her to
       sign over her rights when she wanted to do that on many, many
       occasions.

       We affirm the order terminating the mother’s parental rights without further

opinion. See Iowa Ct. R. 21.26(1)(a), (b), (d), (e).

       AFFIRMED.